Citation Nr: 1438648	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011, on the basis of prior authorization. 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1968 to August 1970.  His awards and decorations include the Purple Heart, the Combat Aircraft Insignia with Three Gold Stars, and the Distinguished Flying Cross, among others.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

A review of the Virtual VA paperless claims processing system reveals a June 2014 brief.  A review of the Veterans Benefits Management System (VBMS) reveals a corrected DD Form 215.  Both of these records have been reviewed by the Board.  

The medical expenses reimbursement claim on appeal is bifurcated into two separate issues.  In order to provide the Veteran with the most adequate consideration of his claim, the Board will initially address the issue of whether there was "prior authorization" for his medical treatment, and will thereafter address whether "unauthorized" medical expenses should be granted.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The "unauthorized" medical expenses part of the appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has permanent and total disability from a service-connected head wound with posttraumatic stress disorder (PTSD).

2.  The Veteran incurred medical expenses for private treatment rendered on July 21, 2011 at a private hospital.  The totality of the evidence reveals that prior authorization was not given by VA for this treatment, nor can it be implied.

3.  The totality of the evidence reveals that on the morning of July 21, 2011, VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011, on the basis of prior authorization.  38 U.S.C.A. §§ 1703, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52(a), 17.53, 17.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  
 
Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) folder, reveals that the duty to notify in this case was satisfied by a letter sent to the Veteran in October 2011.  Specifically, this letter discussed prior authorization.  Also, the medical expenses reimbursement issue was last adjudicated by the RO in October 2011, such that any timing error was cured.      

Moreover, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish payment or reimbursement of medical expenses on the basis of prior authorization in the instant case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, the Veteran has argued that on July 20, 2011, a VA nurse at the VA Community Based Outpatient Clinic (CBOC) in St. Mary's, Georgia advised him that in order to perform stitches on his lacerated left middle finger, he would have to visit his local private hospital.  He has contended the VA nurse's referral to the private facility constituted prior individual authorization by VA.  The Veteran visited a private emergency room the next day on July 21, 2011, believing he had VA's prior authorization.  See August 2011 Notice of Disagreement (NOD); October 2011 VA Form 9; September 2011 Veteran's statement; December 2011 Report of General Information.  

In addition, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his claim.  See Mlechick, 503 F.3d at 1344 (VCAA notice error not prejudicial when a reasonable person could be expected to understand from the record what was needed).  In this regard, the October 2011 statement of the case (SOC) provided the Veteran with a copy the law and regulations applicable to "prior authorization" or contract with non-VA facilities for care (see 38 U.S.C.A. § 1703(a); 38 C.F.R. §§ 17.52(a), 17.53, 17.54).  There is no prejudice or harm shown, as the Veteran has clearly demonstrated that he is aware of the criteria necessary to substantiate his medical expenses claim on the basis of "prior authorization."  

Accordingly, the Veteran has received all required notice in this case for the medical expenses reimbursement issue on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

The Board also finds that the duty to assist has been met.  All pertinent private hospitalization records and medical bills were submitted or obtained, and the VAMC secured relevant VA administrative / treatment records.  The Veteran has also submitted medical evidence and personal statements and representative argument.  There is no indication from the records or the Veteran and his representative that there is any outstanding evidence pertinent to the issue being decided herein.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

II.  Prior Authorization - Laws and Regulations with Analysis

On July 20, 2011, at approximately 1:52 p.m., the Veteran reported to the VA CBOC in St. Mary's, Georgia, with a left middle finger that had been cut performing yard work.  A VA nurse ambulatory care triage note indicated that he arrived alone, ambulatory, and his pain was 5/10.  His finger was cleaned with betadine, and gauze and a band aid were applied.  He was sent home with wound instructions at 2:49 p.m. the same day.

The following morning, on July 21, 2011, at approximately 7:17 a.m., the Veteran arrived by private vehicle to the Southeast Georgia Health System Camden Campus for his laceration on the same left middle finger.  This is a private facility.  He reported that after swinging his golf club that morning, his left middle finger began to bleed again.  He secured the wound with another band aid and came to the private hospital, which was 7 minutes from his home.  He was treated for "moderate" bleeding and "minimal" pain according to the private emergency room treatment reports.  At 8:07 a.m., it appears he received stitches as it was noted that the edges of the wound were "approximated."  At 8:25 a.m., the laceration was noted to be "closed well" with no bleeding and good perfusion.  He was discharged home shortly thereafter.  

The Veteran is not service-connected for any left middle finger problem.  However, the Veteran is service-connected for a head wound with PTSD, rated as 100 percent disabling.  Notably, the Veteran has permanent and total disability from various service-connected disorders to include his PTSD, since October 23, 2006.  

The central issue in this case is whether VA medical personnel provided prior authorization for his private treatment for his left middle finger on July 21, 2011, such that all costs incurred should be covered by VA.  See 38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2013); 38 C.F.R. § 17.52(a) (2013).  Specifically, he has contended that when he was discharged from the VA CBOC in St. Mary's, Georgia, on July 20, 2011, a VA nurse referred him to his local private hospital because the VA CBOC did not have the personnel to perform stitches on the left middle finger.  Thus, he asserts that VA provided prior authorization on a one-time basis for his private treatment on July 21, 2011, which was the following day.  According to the Veteran, the VA nurse did not advise him to visit a VA facility.  See August 2011 NOD; October 2011 VA Form 9; September 2011 Veteran's statement; December 2011 Report of General Information.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703.  When demand is only for infrequent use, individual authorizations may be used.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2013); 38 C.F.R. § 17.52(a) (2013); Malone v. Gober, 10 Vet. App. 539, 541 (1997).  

There are several categories under 38 U.S.C.A. § 1703(a) that are potentially applicable in this case.  First, hospital care or medical services in public or private facilities will be authorized under specified circumstances, for treatment of:  1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  The Veteran at least meets the basic requirements of this category as he had a total disability permanent in nature resulting from a service-connected disability (his PTSD) when he was treated at the private facility for his left middle finger on July 21, 2011.  

Second, medical services will be authorized for the treatment of any disability of - (i) a veteran who has a service-connected disability rated at 50 percent or more, or (ii) a veteran who has been furnished hospital care, nursing home care, domiciliary care, or medical services, and requires medical services to complete treatment incident to such care or services (each authorization for non-VA treatment needed to complete treatment may continue for up to 12 months, and new authorizations may be issued by VA as needed).  38 U.S.C.A. § 1703(a)(2); 38 C.F.R. § 17.52(a)(2).  The Veteran at least meets the basic requirements of this category as he has a service-connected disability rated at 50 percent or more (his PTSD).  

Third, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3) (emphasis added).  There is no requirement for treatment of a "service-connected disability" under this provision.  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from the VA clinic to the private hospital.  See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Instead, after his discharge from the VA clinic on the afternoon of July 20, 2011, the Veteran first went home and then chose of his own accord to go to the private hospital the next morning, approximately 16 hours later.  Therefore, as there was no "transfer," this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3), does not apply here.  
  
As noted above, since the Veteran meets the basic requirements of 38 U.S.C.A. § 1703(a)(1) and 38 U.S.C.A. § 1703(a)(2), the central question here is whether there is any probative evidence that VA gave prior authorization for the stitches procedure on his left middle finger at a private facility on July 21, 2011.  

In this regard, in adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a).

What constitutes a prior authorization by VA is not expressly define; however, the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378 , 378-79 (1992); but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility).  In short, simple belief that the treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization.

Moreover, VA's General Counsel, in a non-precedential response to the question regarding "[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]" has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VAOGCCONCLOP 1-95 at paragraphs 8, 9, and 17 (March 31, 1995).

Upon review of the evidence, the evidence of record does not establish that VA gave prior authorization for private medical treatment on July 21, 2011.  The Board finds that the contemporaneous medical documentation of the VA CBOC in St. Mary's, Florida, contradicts the Veteran's personal assertion that a VA nurse referred him to seek treatment at the local private facility to get stitches.  Specifically, a VA nursing triage note, signed by a VA nurse and dated on July 20, 2011 at 2:49 p.m., indicates that the Veteran was sent home with wound care instructions for his left middle finger and to follow up or go to "LC urgent care" (referring to the Lake City VAMC in Florida), if signs of infection develop including fever, increased pain, odor, or drainage.  The Veteran was further advised to dress his wound daily until the wound is healed from the inside out.  The Veteran was noted to have verbalized his understanding in these instructions.  Significantly, the VA nursing triage note contradicts and is inconsistent with the Veteran's latter assertion that the VA nurse instructed him to receive stitches for his left middle finger at a private facility.  Instead, the VA treatment note specifically refers to the nearest VAMC in Lake City, Florida, rather than a private facility as alleged by the Veteran.  In addition, the VA treatment note did not advise the Veteran to get stitches.  Rather, he was advised to dress his wound daily until it healed.  Additionally, the records from the private facility indicate that the wound had stopped bleeding but was reopened the morning of the 21st after the Veteran tried to swing a golf club.  This contradicts the Veteran's statements that the finger had not stopped bleeding.

In the present case, the Board has determined that the Veteran's lay assertions that the VA nurse instructed him to seek private treatment for his finger laceration are not credible due to conflicting evidence in the file.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  Additionally, the VA nursing triage note dated on July 20, 2011, is more probative than the Veteran's lay assertions.  In this regard, contemporaneous evidence may have greater probative value than history as reported by the veteran at a latter date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  Common sense dictates that the VA nurse would have noted that she advised the Veteran to seek treatment at a private facility, as opposed to a VA facility, if that were actually the case.  She was providing treatment to the Veteran, and would have no motive to lie.  

The Board further observes that any alleged "authorization" was not obtained from an employee with appropriate authority, namely a VA Medical Center director or clinic director, nor is there any indication that the Veteran received prior authorization from VA in writing.  See VAOGCCONCLOP 1-95 at paragraphs 16 and 17.  That is, there is no proper, written confirmation of record for prior authorization for VA purposes.  

Finally, under 38 U.S.C.A. § 1703(a), another prerequisite to permit prior authorization for private treatment is that the VA facility was not feasibly available due to its lack of capability to furnish the treatment in question or its geographical inaccessibility.  Specifically, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53.  In addition, under 38 C.F.R. § 17.120(c), in determining feasible availability of VA facilities, the Board must also consider whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  For example, a VA facility would not be feasibly available and an attempt to use it beforehand would not have been considered reasonable by a prudent layperson if a veteran was brought to a private hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  See 38 C.F.R. § 17.1002(c).  Also, with regard to the issue of feasible availability, no reimbursement or payment of services will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.

Upon review of the evidence, the Board finds that the VAMC in Lake City, Florida, was feasibly available on the morning of July 21, 2011.  Looking at the relevant factors, as to the relative distance of the travel involved, the Board may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  In this respect, the Board takes judicial notice that the nearest VA facility from the Veteran's home is the VAMC in Lake City, Florida, which is approximately 97.5 miles away and or an approximately 90 minute drive.  The private hospital where the Veteran was treated was approximately only 2.8 miles away and a 7 minute drive, which the Board acknowledges is a much shorter distance.  However, the Veteran's medical condition was not severe enough for his left middle finger laceration that he could not have visited the VAMC in Lake City, which could have handled the Veteran's need for stitches.  He only spent a little over an hour at the private hospital before he was discharged.  Prior to arriving at the private hospital, he was able to secure the wound with a band aid.  When he arrived at the private hospital, he was treated for "moderate" bleeding and "minimal" pain according to the private emergency room treatment reports.  The VAMC is open 24 hours a day and can handle almost any medical issue.  Neither the nature of his treatment nor the severity of his condition is at issue here.  The Veteran did not require an ambulance or emergency personnel, and was able to arrive by himself in a private vehicle.  The urgency of the Veteran's medical condition did not make it necessary to use a private facility in lieu of a VA facility.  On the morning of July 21, 2011, the Veteran's treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.  The Board finds that an attempt to use VA facilities beforehand would have been considered reasonable by a prudent layperson.  See 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c).  

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011, on the basis of prior authorization.  38 U.S.C.A. §§ 1703, 5107 (West 2002 & Supp. 2013).   This claim is denied.


ORDER

Payment or reimbursement of medical expenses incurred during treatment at the Southeast Georgia Health System Camden Campus on July 21, 2011, on the basis of prior authorization, is denied.  


REMAND

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2013).  Application of either statute is generally dependent on whether the claimant has an adjudicated service-connected disability.

In the present case, in adjudicating the "unauthorized" medical expenses claim, 38 U.S.C. § 1728 for Veterans with service-connected disability is for consideration (i.e., the Veteran permanent and total disability from a service-connected head wound with PTSD).  See 38 C.F.R. § 17.120(a)(3) (2013).

Upon review of the laws and evidence, however, the Board finds that additional development of the evidence is required. 

Pertinent VA regulations provide that a SOC issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2013).  In this case, the October 2011 SOC did not include a citation and discussion of the correct provisions for reimbursement of "unauthorized" medical expenses when the treated disability was service-connected - the revised provisions of 38 U.S.C.A. § 1728 (effective October 2008) and 38 C.F.R. § 17.120.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC), which includes the provisions of 38 U.S.C.A. § 1728 (effective October 2008) and 38 C.F.R. § 17.120, and adjudicates the claim under the provisions for reimbursement of "unauthorized" medical expenses for Veteran's with certain service-connected disabilities.  The Board cannot consider whether the Veteran can be awarded payment or reimbursement for unauthorized medical expenses of a service-connected disability without prior consideration by the RO, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

Review the "unauthorized" medical expenses issue on appeal, taking into account any additional evidence secured of submitted.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should contain the most recent, amended provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 and any applicable regulations for reimbursement of "unauthorized" medical expenses for Veteran's with certain service-connected disabilities.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


